Citation Nr: 1420870	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for polymyalgia rheumatica, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.  He had additional service in the Tennessee Army National Guard from December 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2012, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In August 2012, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been properly returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's diagnosed polymyalgia rheumatica did not have onset during active service and was not caused by his active service.  

2.  The Veteran does not have, and has not had, peripheral neuropathy of either upper extremity.

3.  The Veteran does not have, and has not had, peripheral neuropathy of either lower extremity.

4.  The Veteran does not have, and has not had, an undiagnosed illness or medically unexplained chronic multisymptom illnesses, including chronic fatigue syndrome, fibromyalgia, or such illness manifested by symptoms of peripheral neuropathy, or such illness manifested by symptoms that have been attributed to his polymyalgia rheumatica.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for polymyalgia rheumatic, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

2.  The criteria for service connection for peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

3.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2008, September 2008, and February 2009.  
VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the AOJ was unable to obtain the Veteran's service treatment records.  Documentation of communications involving the AOJ between January and September 2008 are associated with the claims file and are sufficient for the Board to find that further efforts to obtain those records would be futile.  The letter sent to the Veteran in September 2008 provided the necessary notice of this fact and informed him of evidence that he could submit in lieu of those records.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  There is no indication that the Veteran has received relevant VA treatment.  VA provided examinations with regard to his claims in April 2009, October 2010, and February 2013.  

May 2008 through July 2008 records of treatment of the Veteran by Dr. Guthrie, his private physician, were provided by the Veteran to the AOJ in September 2008 and are associated with the claims file.  Those records refer to treatment by or consultations with Dr. Siosin, an infectious disease specialist, and Dr. Aelion, a rheumatologist.  Other than the records submitted in September 2008, there are no other records of treatment of the Veteran by Dr. Guthrie and no records of treatment by Dr. Aelion or Dr. Siosin (i.e., records that appear to be from those physician's offices), associated with the claims file.  In the report of an April 2009 VA examination, the examiner stated that that the Veteran had given permission for release of his medical records from the rheumatologist, Dr. Aelion, that document treatment from May through September 2008.  The examiner stated that, in January 2009, Dr. Aelion diagnosed the Veteran as having polymyalgia rheumatica in remission.  In a "journal" created and provided by the Veteran he included an entry for April 16, 2008 of "Dr. Curwen, EMG, electric nerve test."  There are no records of treatment or testing by Dr. Curwen associated with the claims file.  

The absence of records of treatment by Dr. Aelion, Dr. Siosin, and Dr. Curwen was addressed in the Board's August 2012 Remand.  In November 2012, the AOJ sent a letter to the Veteran in compliance with the Remand directive to request that the Veteran identify providers of treatment for his claimed disorders.  That letter identified, but did not limit, the providers as Dr. Siosin, Dr. Aelion, and Dr. Curwen.  The Veteran did not respond.  The letter satisfied the Remand directive.  

Given the language in the April 2009 examination report, the absence of records from Dr. Aelion in the claims file, the dates of the records from Dr. Guthrie, and that the Veteran has not submitted any records of treatment by Dr. Aelion, the Board concludes that the examiner misidentified the source of whatever records the examiner reviewed.  

As explained above, the Veteran underwent examinations with regard to his claims in February 2013, and those examinations substantially complied with directive in the Board's August 2012 Remand.  The AOJ readjudicated the claims on appeal in an August 2013 Supplemental Statement of the Case.  That document includes the versions of 38 C.F.R. § 3.317 consistent with the Remand directive.  

Based on the facts just related, and for the reasons stated, the Board finds that there has been substantial compliance with its August 2012 Remand directives.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that gave rise to this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Merits

The Veteran claims that he suffers from neuropathy and polymyalgia rheumatica, or symptoms that have been attributed to polymyalgia rheumatica, due to exposure to smoke and fumes of oil fires while serving on active duty in the Persian Gulf and/or due to vaccinations at that time for diseases such as anthrax.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Statutes provide for a presumption of service connection for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses for Persian Gulf veterans.  38 U.S.C.A. § 1117, 1118 (West 2002 & Supp. 2013).  The statutes are implemented at 38 C.F.R. § 3.17 (2013).  

Except as provided in paragraph (a)(7) of 38 C.F.R. § 3.317,  VA will pay disability compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability:  (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) history, physical examination, and laboratory tests cannot be attributed to and known clinical diagnosis.  38 C.F.R. § 3.317(a).  The exceptions at subsection (a)(7) are not implicated in the case before the Board.  

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.  

For purposes of section 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  For purposes of § 3.317 (a)(1), signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Presumptive service connection is available for Persian Gulf veterans for certain enumerated infectious diseases.  38 C.F.R. § 3.317(c).  The Veteran has never alleged that he had any of the enumerated diseases.  

This regulation also includes other requirements that must be satisfied for presumptive service connection based on status as a Persian Gulf veteran, such as the degree of disability, when it manifested, and the definition of a "Persian Gulf veteran."  Those provisions are not the bases for the Board's denial of his appeal.  

In a case such as this, where the Veteran's service treatment records are unavailable due to no fault on his part, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has endeavored to do so.  

      A.  Factual Background

In June 2008, the AOJ received the Veteran's claim for VA disability compensation for a blood disease and neuropathy.  In his claim, he reported that his blood disease began in February 2008 and his neuropathy began in May 2008.  He has consistently asserted that his claimed disabilities are due his service in the Persian Gulf in 1991.  He has consistently asserted that the claimed disabilities are due to exposure to environmental hazards, such as oil well fires, and/or due to in-service vaccinations.  He has not alleged that they are related to any period of National Guard duty.  

Associated with the claims file are records of relevant treatment of the Veteran by his primary care physician, Dr. Guthrie.  Although the claims file contains records, such as a forms and laboratory reports, annotated with the names of Dr. Siosin and Dr. Aelion, and those physicians are mentioned in Dr. Guthrie's records, the claims file does not contain those or other physicians' records of treatment of the Veteran.  

The earliest records of treatment by Dr. Guthrie are from an office visit on April 7, 2008.  The Veteran's chief complaint was that he had been sick for three weeks and the sickness had worsened.  Listed in a history of present illness section is that two and one-half weeks earlier he began having some tingling in his legs, did not feel right, and the discomfort had moved around and got into his upper arms and neck.  This section includes that laboratory tests recently showed his "sed rate" was over 100 and his rheumatoid test was a little high.  The impression was that Veteran had fatigue, headache, arthralgias, and that the possibility of tick bite or some environmental hazard could not be ruled out as a cause.  The plan was to check him for a tick borne ailment, and treat with doxycycline for a possible infectious cause.  

In an April 11, 2008 treatment note, Dr. Guthrie provided a history of present illness as follows:  

This is a gentleman . . . who had a mysterious illness.   Myalgias, arthralgias, sweating, not feeling well, sed rate over 100.  He does work out in a field.  . . . His main complaint is fatigue.  He had some sweating last night and he also complains of pain, neuropathic and musculoskeletal type pain, in his arms and legs that migrates.  
An impression section listed myalgias, arthralgias, fatigue, and shortness of breath.  The stated plan included to complete Lyme disease titers and that if things did not change, to have him seen by Dr. Sioson, an infectious disease physician.  

In a May 13, 2008 treatment note, Dr. Guthrie documented that the Veteran "is acting like he may have polymyalgia rheumatica, even though his age of course is not the right age."  Listed in an impression section of the note is "[p]olymyalgia rheumatica by Dr. Sioson diagnosis and fatigue."  The plan was to get a rheumatologist's opinion and for Dr. Guthrie to see the Veteran in six weeks.  

In a July 11, 2008 treatment note, Dr. Guthrie stated "[h]e has polymyalgia rheumatica and his last sedimentation rate was around 10, which is good."  Dr. Guthrie also stated that the Veteran "had a temporal artery biopsy done that was negative, previously as well.  But he still clinically has polymyalgia rheumatica."  He listed an impression of arthralgias, muscle aches, polymyalgia rheumatica, gastric bypass remotely.  Dr. Guthrie's records consistently include a physical examination finding that the Veteran was neurologically intact.  

The Veteran has submitted documents from the Mayo Clinic website entitled Polymyalgia Rheumatica .  These documents list symptoms of the disease that include muscle aching and stiffness with pain on one side of the body that tends to occur on both sides as the disease progresses.  The information includes that the disease "can cause other signs and symptoms" and lists those as fatigue, unintentional weight loss, weakness or a general feeling of being unwell, sometimes a slight fever, and anemia.  The information includes to see a physician if the symptoms disrupt sleep.  It is explained that the disease is an arthritic syndrome, that inflammation occurs when white blood cells attack the joint lining, and that researchers are not sure what causes the abnormal immune system response but suspect that genetic and environmental factors are involved.  Also stated is that what triggers the disease is not known and that it usually goes away on its own in a year or two "often as mysteriously as it came."  

Of record is a report of a September 2008 VA Persian Gulf Examination.  It states that the Veteran served in the Persian Gulf, lists vaccinations, and includes the Veteran's report of exposure to environmental hazards.  Conditions for which he had been treated are listed, including neuropathy, and that he had been diagnosed with polymyalgia rheumatica.  

VA afforded the Veteran a "Gulf War Guidelines" examination in April 2009.  The examiner indicated that the claims file was not requested by the AOJ and that medical records were reviewed.  The examination report documents that he was treated for muscle pain in 2008 and documents the Veteran's symptom history.  Results of laboratory testing are listed without comment .  Comprehensive physical examination revealed no abnormalities other than those listed in the remainder of this paragraph.  There were "0" entries for all right and some left deep tendon reflexes bilaterally.  Other reflexes on the left side (triceps, brachioradialis, and ankle jerk) were "1+."  He was found to have gynomastia of both breasts.  Muscle strength was 5, other than in the ulnar distribution of each hand, where it was 4/5.  

The examiner diagnosed polymyalgia rheumatica and indicated that the symptoms associated with the diagnosis were muscle weakness and joint pain.  Abnormal physical findings associated with the diagnosis are listed as decreased reflexes and as weakness of intrinsic muscles of both hands.  Abnormal test results associated with the diagnosis are listed as increased sedimentation rate.  The examiner indicated that all symptoms, abnormal physical findings, and abnormal laboratory test results had been determined to be part of a known clinical diagnosis.  Also included is a reference to a medical textbook description of polymyalgia rheumatica.  This explains that the etiology of the disease is unknown but that there is a familial aggregation and genetic associations with a specified antigen and gene.  

Included in the report is a history section stating that the Veteran had given permission for release of his medical records from the rheumatologist, Dr. Aelion, that document treatment from May through September 2008.  The examiner stated that, in January 2009, Dr. Aelion diagnosed the Veteran as having polymyalgia rheumatica in remission.  The examiner also stated that the Veteran's rheumatologist told him that he was younger than the average polymyalgia rheumatic patient and that this led the Veteran to believe that toxic exposure during service caused his disease.  There are no records of treatment of the Veteran by Dr. Aelion associated with the claims file.  The only records of treatment associated with the claims file are May through July 2008 records of treatment by Dr. Guthrie, received in September 2008.  

In October 2010, the AOJ obtained an additional expert opinion from the examiner who examined the Veteran in April 2009.  The examiner opined that it was less likely than not that the Veteran's claimed polymyalgia rheumatica and peripheral neuropathy were due to exposure to toxins while deployed in the Persian Gulf.  The examiner explained that polymyalgia rheumatic can be a self-limited disease and without a new examination or at least a review of current records of treatment by the Veteran's private physician it is impossible to know the current stage of the Veteran's illness.  The examiner also explained that the results of the April 2009 examination were not consistent with a diagnosis of peripheral neuropathy.  The examiner stated that the Veteran's report of left foot paresthesias was assumed to be due to his back surgery that he reported occurred just prior to the April 2009 examination.  

In a letter received at the AOJ in September 2009, Dr. Guthrie provided the following opinion:  

In review of [the Veteran's] medical records and VA decision letter dated 12 June 2009 and the sent from the VA dated 23 July 2009, it is at least as likely as not that his current condition of Polymyalgia Rheumatica and Neuropathy was due to his service.  Which includes the conditions of symptoms such as Chronic Fatigue Syndrome, Fibromyalgia and Neuropathy.  

In a letter dated in April 2012, Dr. Guthrie reported that he referred the Veteran to a rheumatologist, Dr. Aelion, who diagnosed polymyalgia rheumatica in May 2008.  Dr. Guthrie stated that although his illness had characteristics of polymyalgia rheumatic, with shoulder pain and an increased sedentary rate, the Veteran's age and constitution of symptoms suggested something else.  He also stated that the Veteran's "illness was and is still somewhat of a mystery."  
Dr. Guthrie stated that the Veteran still had problems with fatigue, numbness of the hands, arthralgias, and insomnia.  He expressed his belief that the Veteran's symptoms are chronic and a result of an illness of unknown origin.  He provided the following opinion:

Given [the Veteran's] service in Desert Storm as well as his multitude of symptoms, I believe it is at least as likely as not that his symptoms can be characterized as what is commonly referred to as "Gulf War Syndrome" and thus his symptoms are related to his military service.  

February 2013 VA examination reports document that the Veteran has never been diagnosed with chronic fatigue syndrome or fibromyalgia, and did not, at the time of the examination, or at another time, have signs and symptoms attributable to chronic fatigue syndrome or fibromyalgia.  The examiner checked a preprinted report option as to frequency of symptoms of "[s]ymptoms wax or wane" rather than checking that symptoms were constant or "other" with regard to chronic fatigue syndrome.  As to frequency of fibromyalgia the examiner did not check any of the options.  Those options were different than those for chronic fatigue syndrome and included options for no symptoms as well as more frequent symptoms.  As to examination forms for both chronic fatigue syndrome and fibromyalgia, the examiner checked an option indicating that there were significant diagnostic test findings or results, listed those tests or procedures, and indicated that they were all normal.  Ultimately the examiner determined that the Veteran did not have chronic fatigue syndrome or fibromyalgia.  

A VA neurologist conducted the February 2013 peripheral nerves examination.  Based on symptoms and findings from the examination, the examiner indicated that all nerves were normal.  The examiner checked a selection option that the Veteran had no symptoms attributable to peripheral nerve conditions.  Muscle strength and reflexes were normal for all upper and lower extremities.  Ultimately, the neurologist remarked that there was no evidence of neuropathy found on examination.  
At the April 2012 hearing, the Veteran testified that his symptoms began suddenly in 2008.  April 2012 Hearing Transcript (T.) at 4.  He described this as waking with intense pain in his legs and joints, that the pain spread, ended up in his arms, that it would be in one arm, then the other, then both arms, or both arms and legs.  Id. at 5.  He testified that the pain would change with the weather.  Id.  

As to relevant medical treatment history, he testified that he was referred by Dr. Guthrie to Dr. Aelion, a rheumatologist, and that it was initially thought that he had Lyme disease.  Id. at 7.  He testified that he was seen by another physician who thought it had something to do with his blood and was eventually diagnosed with polymyalgia rheumatic in 2008.  Id. at 7-8.  

The Veteran testified that he had gone over his neuropathy symptoms (which he described as swelling of the ankle joints) with his physicians and did not recall if they had diagnosed neuropathy.  Id. at 19.  He testified that the physicians did tests to evaluate his reflexes and his reactions and it was then that they diagnosed neuropathy.  Id. at 19-20.  

The Veteran's representative posed the following to the Veteran:  "Now, you're aware that Dr. Alleon (sic) diagnosed you with [polymyalgia rheumatica] in remission in January 2010.  So, from January 2010 until now, how have your symptoms been fatigue, joint and muscle pain?"  Id. at 10.  The Veteran reported that his symptoms were better but that he still had them.  Id.  

At the hearing, the undersigned emphasized the importance of treatment records to support the Veteran's claims and agreed to hold the record open for 30 days for the Veteran to submit such evidence.  Id. at 21.  As explained in the Due Process section of the instant document, the Veteran has been provided with an adequate opportunity to provide such records but has not done so.  

Also at the hearing, the Veteran's representative elicited testimony from the Veteran and /or herself provided statements that the Veteran had been diagnosed with chronic fatigue syndrome, that his polymyalgia rheumatica had resolved, and that he had many of the symptoms listed in the regulation.  Id. at 10, 13-14.  Upon a noting by the undersigned that these statements and testimony "includes everything.  I mean - - " The Veteran's representative stated "I know except menstrual disorder, and I think there was one other one that was inapplicable."  Id. at 14.  The undersigned explained that only the issues involving neuropathy and polymyalgia rheumatica were before the Board and suggested that the Veteran file a claim as to the other disabilities.  Id. at 15-19.  In the August 2012 Remand, the Board referred the claimed conditions to the AOJ for appropriate action.  

Also of record, and specifically related only to the condition of his service, are documents dated in September 2008 in which "M.K." and "B.S." stated that they served with the Veteran in the Persian Gulf and were ordered to take the anthrax shot, witnessed oil fires, and that all unit members were exposed to toxic fumes.  The Veteran's DD Form 214 documents that he had four months of foreign service.  

      B.  Analysis
      
      1.  Polymyalgia Rheumatica

The Board now discusses application of the law to the facts relevant to the issues before it.  The issues first raised during the April 2012 hearing by the Veteran's representative, and not adjudicated by the AOJ, are not discussed as those issues are not before the Board at this time.  The Board does not here dispute that the Veteran had service in the Persian Gulf or was exposed to oil fire smoke and fumes or received at the time of this service.  

The Veteran has been diagnosed with polymyalgia rheumatica.  The Board has considered Dr. Guthrie's April 2012 statement that the Veteran's illness is somewhat of a mystery and that his symptoms can be characterized as Gulf War Syndrome.  However, the Board finds that statement is not credible.  The symptoms listed in the Mayo Clinic document, which the Board finds to be a reliable source, are consistent with the symptoms that the Veteran reported.  The VA examiner agreed, in April 2009, that the proper diagnosis is polymyalgia rheumatic.  The treatment notes provided show that Dr. Guthrie accepted the diagnosis as accurate as he stated that clinically the Veteran had the disease.  He also provided the September 2009 letter in which he opined that the Veteran's polymyalgia rheumatica was due to service.  A reasonable inference is that Dr. Guthrie had confidence that the Veteran had that disease.  Otherwise it would not follow that he would attribute the disease to service.  As Dr. Guthrie provided no rationale for why he changed his mind, and his later letter is inconsistent not only with the earlier letter but with the 2008 treatment records, the Board finds the April 2012 letter to not be credible and affords it very little probative weight.  

The only evidence associated with the claims file indicating that his polymyalgia rheumatic is in remission comes through the Veteran.  Although the April 2009 examination report states that Dr. Aelion determined it was in remission in January 2009, the examiner referred to records ending in 2008.  As noted in the Due Process section of the instant document, the Board finds that the records referred to in that April 2009 report are those from Dr. Guthrie.  Based on these facts, the Board concludes that the statement of the disease being in remission derives solely from a report of the Veteran to the examiner.  What is meant by remission in this context is questionable.  

Significantly, in the April 2012 letter, Dr. Guthrie made no mention of remission of the disease nor was remission determined in the examination reports from February 2013.  In January 2011 the Veteran signed his substantive appeal which included argument but did not include any determination that his disease was in remission.  The February 2013 VA examination report shows that the Veteran reported that he was treated for more than two years with prednisone and it helped him.  From the February 2013 examination reports it appears that that the Veteran is merely not being treated with prednisone for the disease and that his sedimentation rate had dropped.  

The characterization of the disease being in remission is tied to the assertion that he does not have the disease to which his symptoms were attributed but still has the symptoms.  The inference is that although he had the same symptoms attributed to the disease he essentially no longer has the disease so the symptoms must be due to an undiagnosed illness.  Taking all of this evidence together, the Board finds the statement that his disease is in remission is a mischaracterization.   The Board finds these statements are of insufficient probative value to find that the evidence is at least in equipoise that he no longer has polymyalgia rheumatica but rather has the same symptoms that he had with this disease but that those symptoms now are part of an undiagnosed illness.  

Given the treatment provided in 2008, the September 2009 letter, and the Mayo Clinic document, the Board finds that the Veteran's symptoms have been attributed to a known disease, polymyalgia rheumatica.  It is not one of the diseases that VA has determined to be a medically unexplained multisymptom illness.  The textbook statements provided by the examiner in February 2013, referring to genetic associations, place the disease in the category of one of partially understood etiology.  In short, the Veteran's symptoms have been attributed to a known diagnosis which is not medically unexplained.  

Also considered by the Board is the Veteran's representative's statement during the hearing that the Veteran has been diagnosed with "chronic fatigue." The preponderance of evidence is against a finding that he has ever been diagnosed with chronic fatigue syndrome.  

The February 2013 examination reports are highly probative evidence that he does not have chronic fatigue syndrome or fibromyalgia.  Dr. Guthrie's September 2009 letter is afforded very little probative value as to whether he has ever had chronic fatigue syndrome or fibromyalgia.  Dr. Guthrie's treatment notes do not show such diagnoses.  The language of the September 2009 letter, "it is at least as likely as not that his current condition of Polymyalgia Rheumatica and Neuropathy was due to his service.  Which includes the conditions of symptoms such as Chronic Fatigue Syndrome, Fibromyalgia and Neuropathy" does not indicate an actual diagnosis of any disease other than Polymyalgia Rheumatica.  

Rather the language of that letter tends to show little more than the effort of a treating physician to help his patient secure disability compensation benefits, without any probabilistic basis for what was asserted.  From the language of the September 2009 letter, the Board reasonably concludes that Dr. Guthrie did little more than insert terms in response to the AOJ' s description of the denial.  To the extent that Dr. Guthrie's letter could be construed as including diagnoses of chronic fatigue syndrome and fibromyalgia, such are not supported by any explanation and are in contradiction to Dr. Guthrie's own records of treatment of the Veteran.  

The assertions by the Veteran's representative, taken in the context of her statements in that part of the transcript (essentially alleging that he has nearly all conditions for which service connection could be presumed based on Persian Gulf veteran status) is afforded little weight and is outweighed by the February 2013 examination reports.  The Board therefore concludes that the preponderance of evidence is against a finding that the Veteran has ever had chronic fatigue syndrome or fibromyalgia.  

Thus, service connection is not warranted based on the presumption of service connection for Persian Gulf veterans.  

Nor is service connection warranted for polymyalgia rheumatica on a direct basis.  The Veteran reports onset of symptoms many years after service.  None of his treatment records from 2008 draw into question his service as a cause of the disease.  The Board does not rely on the October 2010 opinion as to a nexus between service and his polymyalgia rheumatica because the rationale for the conclusion does not logically support that particular conclusion on that examiner's part.  The competing medical opinions in this case are the February 2013 opinion and Dr. Guthrie's September 2009 opinion.  The Mayo Clinic documents' explanation of the causes of the disease is in agreement with the February 2013 VA opinion.  Given the Mayo Clinic documents' explanation, there is little in the way of additional explanation that is possible with regard to the February 2013 opinion.  The Mayo Clinic document taken together with the February 2013 opinion that symptoms that he does have are not related to his service is adequate and probative evidence against a finding that the nexus element has been met.  This evidence outweighs the unsupported and not credible opinion presented by Dr. Guthrie in the April 2012 letter.  

Finally, the Board has not ignored the Veteran's opinion that his polymyalgia rheumatica is due to exposure to oil fires and/or vaccinations during service.  The Veteran has not provided any indication that he is an expert in determining the cause of diseases.  Although it is error to categorically reject a non-expert (layperson) nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether his polymyalgia rheumatica, with symptom onset seventeen years after service, was caused by exposure to environmental hazards while serving in the Persian Gulf or from vaccinations provided at that that time, is not a question answerable by observation with one's senses alone.  Nor is it a simple question or one within the realm of knowledge of a non-expert.  This is demonstrated by the Mayo Clinic documents which show that experts do not know the cause of the disease.  For this reason, the Board concludes that the Veteran's opinion is not probative of the cause of his polymyalgia rheumatica.  

      2.  Peripheral Neuropathy

The preponderance of the evidence is against granting service connection for peripheral neuropathy on a presumptive or direct service connection theory of entitlement.  

As to presumptive service connection based on his status as a Persian Gulf veteran, the Veteran has not had objective signs and symptoms of peripheral neuropathy or any other neurological condition that the Veteran views as present outside of his polymyalgia rheumatica.  Although the Veteran mentioned an EMG in his journal there are no findings from any such EMG.  The neurological symptoms that he reported have been attributed to his polymyalgia rheumatic and he has been treated only for polymyalgia rheumatica.  If he had peripheral neuropathy it does not follow that the treatment would only have been for polymyalgia rheumatica with no mention in the treatment notes of results of neurological testing or any indication of neurological symptoms of peripheral neuropathy.  

The Board recognizes that reflex and muscle strength abnormalities were listed in the April 2009 examination report.  All findings were attributed to his polymyalgia rheumatica and the examiner explained in the October 2010 report that the Veteran does not have peripheral neuropathy.  As already explained, the preponderance of evidence is against service connection for polymyalgia rheumatica.

The February 2013 examination report shows that all findings by the neurologist were normal.  The examination report shows no objective signs or symptoms involving peripheral neuropathy.  Whether the Veteran experiences the neurological symptoms that he has described is not something that is capable of independent verification.  As there are no objective indications of chronic disability involving his neurological system, other than those attributed to his polymyalgia rheumatica in the April 2009 examination report, the evidence is against presumptive service connection based on his status as a Persian Gulf veteran.  
As to direct service connection, the evidence tends to show that he has never had the claimed peripheral neuropathy.  Therefore, the present disability element of a service connection claim is not met as to peripheral neuropathy of any extremity.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim"); McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

For these reasons, the Board concludes that the preponderance of evidence is against his claim of entitlement to service connection for peripheral neuropathy.  

      C.  Conclusion

For the reasons stated above, the Board concludes that the preponderance of evidence is against awarding service connection for polymyalgia rheumatica or for peripheral neuropathy of any extremity on either a presumptive or direct service connection theory of entitlement.  The appeal must therefore be denied as to all issues.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for polymyalgia rheumatica, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to an undiagnosed illness, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


